Title: To Thomas Jefferson from Robert Smith, 7 July 1806
From: Smith, Robert
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Monday mng— 7 July 1806
                            
                        
                        I some weeks since received the enclosed—I deem it proper to submit it to your eye altho it is not an
                            Official letter—At your leisure you can look at it—Respecty.
                        
                            Rt Smith
                            
                        
                    